Exhibit 10.1

 



WAIVER AND AMENDMENT NO. 1
TO FINANCING AGREEMENT

WAIVER AND AMENDMENT NO. 1 TO FINANCING AGREEMENT, dated as of May 9, 2018 (this
“Amendment”), to the Financing Agreement, dated as of December 15, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among IWCO Direct Holdings Inc., a Delaware
corporation (the “Parent”), MLGS Merger Company, Inc., a Delaware corporation
(the “Initial Borrower”) and immediately upon the consummation of the IWCO
Acquisition (as defined in the Financing Agreement), Instant Web, LLC, a
Delaware corporation (the “Borrower”), each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto (together with the Parent and each
other Person that executes a joinder agreement and becomes a “Guarantor”
thereunder or otherwise guaranties all or any part of the Obligations (as
defined therein), each a “Guarantor” and, collectively, the “Guarantors”), the
lenders from time to time party thereto (each a “Lender” and, collectively,
the “Lenders”), Cerberus Business Finance, LLC, as collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”), and Cerberus Business Finance, LLC, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent” and together
with the Collateral Agent, each an “Agent” and, collectively, the “Agents”).

WHEREAS, the Loan Parties have requested that the Agents and the Required
Lenders amend certain terms and conditions of the Financing Agreement and waive
a certain Event of Default, in each case, as hereafter set forth; and

WHEREAS, the Agents and the Required Lenders are willing to amend and waive such
terms and conditions of the Financing Agreement on the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2. Amendments.

(a) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:

(i)“Amendment No. 1” means Amendment No. 1 to Financing Agreement, dated as of
May 9, 2018, by and among the Loan Parties, the Agents and the Required Lenders.

 

(ii)“Amendment No. 1 Effective Date” means the ‘Amendment Effective Date’ as set
forth in Amendment No. 1.



 

 



(b) Existing Definitions. The following definitions in Section 1.01 of the
Financing Agreement are hereby amended and restated in their entirety to read as
follows:

(i)“Compliance Date” means the last day of any calendar quarter (commencing with
the first calendar quarter ending after the Effective Date) if Liquidity (which
shall be measured as the average Liquidity for the last 10 consecutive days of
the applicable calendar quarter) of Parent and its Subsidiaries is less than
$15,000,000.

 

(ii)“Fiscal Year” means the twelve (12) month period ending on July 31st of each
calendar year for the Parent and its Subsidiaries.

 

(c) Section 2.05 (c)(i). Section 2.05 (c)(i) of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:

“(i) No later than ninety (90) days after December 31st of any calendar year,
commencing with the calendar year ending on December 31, 2018, the Borrower
shall, if the Leverage Ratio of the Parent and its Subsidiaries as of the end of
such calendar year is (A) greater than 3.50:1.00, prepay the outstanding
principal amount of the Loans in accordance with Section 2.05(d) in an amount
equal to the result of (to the extent positive) (1) 50% of the Excess Cash Flow
of the Parent and its Subsidiaries for the most recently ended twelve (12) month
period ending on December 31st minus (2) the aggregate principal amount of all
payments made by the Borrowers pursuant to Section 2.05(b) for such calendar
year ending on December 31st (in the case of payments made by the Borrowers
pursuant to Section 2.05(b)(i), only to the extent that the Total Revolving
Credit Commitment is permanently reduced by the amount of such payments), or (B)
equal to or less than 3.50:1.00, prepay the outstanding principal amount of the
Loans in accordance with Section 2.05(d) in an amount equal to the result of (to
the extent positive) (1) 25% of the Excess Cash Flow of the Parent and its
Subsidiaries for such calendar year ending on December 31st minus (2) the
aggregate principal amount of all payments made by the Borrowers pursuant to
Section 2.05(b) for such calendar year ending on December 31st (in the case of
payments made by the Borrowers pursuant to Section 2.05(b)(i), only to the
extent that the Total Revolving Credit Commitment is permanently reduced by the
amount of such payments). Notwithstanding the foregoing, Excess Cash Flow shall
exclude any amounts attributable to periods prior to (x) the Effective Date and
(y) in the case of any Person that becomes a Subsidiary of the Parent after the
Effective Date pursuant to a Permitted Acquisition, the consummation date of
such Permitted Acquisition.”

-2-

 



(d) Section 6.01(g)(i). Section 6.01(g)(i) of the Financing Agreement is hereby
amended by amending and restating the first sentence of the clause (i) thereof
in its entirety to read as follows:

“The Financial Statements, when delivered to each Agent pursuant to Section
7.01(a), fairly present the consolidated financial condition of the Parent and
its Subsidiaries as at the respective dates thereof and the consolidated results
of operations of the Parent and its Subsidiaries for the fiscal periods or
calendar periods, as applicable ended on such respective dates, all in
accordance with GAAP.”

(e) Section 7.02(g). Section 7.02(g) of the Financing Agreement is hereby
amended and restated in its entirety to read as follows:

“(g)  Capital Expenditures. Make or commit or agree to make, or permit any of
its Subsidiaries to make or commit or agree to make, any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries in any
calendar period set forth in the table below to exceed the amount set forth
opposite such calendar period:

  Period                 Capital Expenditure   Calendar year ended December 31,
2018 $15,000,000   Calendar year ended December 31, 2019 $15,000,000   Calendar
year ended December 31, 2020 $15,000,000   Calendar year ended December 31, 2021
$15,000,000   Calendar year ended December 31, 2022 $15,000,000

 

; provided, however, that the amount of Capital Expenditures permitted to be
made in any calendar period set forth in the table above may be increased as
follows: if the amount of the Capital Expenditures permitted to be made in any
calendar period set forth in the table above is greater than the actual amount
of the Capital Expenditures actually made in such calendar period (the amount by
which such permitted Capital Expenditures for such calendar period exceeds the
actual amount of Capital Expenditures for such calendar period, the “Excess
Amount”), then such Excess Amount (such amount, the “Carry-Over Amount”) may be
carried forward to the next succeeding calendar period (the “Succeeding Calendar
Period”); provided that the Carry-Over Amount applicable to a particular
Succeeding Calendar Period may not be carried forward to another calendar period
and Capital Expenditures made by the Loan Parties and their Subsidiaries in any
calendar period shall be deemed to reduce first, the amount set forth in the
table above for such calendar period, and then the Carry-Over Amount.”

(f) Section 7.01(a)(iv). Section 7.01(a)(iv) of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:

“(iv)  simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i) (solely in respect of
financial statements due at the end of a calendar quarter) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Parent (a
“Compliance Certificate”):

-3-

 



(A) stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during such prior calendar quarter covered by the financial
statements with a view to determining whether the Parent and its Subsidiaries
were in compliance with all of the provisions of this Agreement and such Loan
Documents at the times such compliance is required hereby and thereby, and that
such review has not disclosed, and such Authorized Officer has no knowledge of,
the occurrence and continuance during such period of an Event of Default or
Default or, if an Event of Default or Default had occurred and continued or is
continuing, describing the nature and period of existence thereof and the action
which the Parent and its Subsidiaries propose to take or have taken with respect
thereto,

(B) in the case of the delivery of the financial statements of the Parent and
its Subsidiaries required by clauses (i) (solely in respect of financial
statements due at the end of a calendar quarter) of this Section 7.01(a)
(1) attaching a schedule showing the calculation of the financial covenants
specified in Section 7.03, (2) attaching a schedule showing in reasonable detail
the calculation of the aggregate amount of Permitted Intercompany Investments
(other than Investments made by Loan Parties to or in other Loan Parties that
are organized under the laws of the same jurisdiction), and (3) including a
discussion and analysis of the financial condition and results of operations of
the Parent and its Subsidiaries for the portion of the calendar year then
elapsed and discussing the reasons for any significant variations from the
Projections for such period and the figures for the corresponding period in the
previous calendar year, and

(C) in the case of the delivery of the financial statements of the Parent and
its Subsidiaries required by clauses (i) (solely in respect of financial
statements due at the end of a calendar quarter) of this Section 7.01(a)
(1) attaching a summary of all material insurance coverage maintained as of the
date thereof by any Loan Party and all material insurance coverage planned to be
maintained by any Loan Party, together with such other related documents and
information as the Administrative Agent may reasonably require, (2) including
the calculation of the Excess Cash Flow in accordance with the terms of
Section 2.05(c)(i) and (3) including confirmation that there have been no
changes to the information contained in each of the Perfection Certificates
delivered on the Effective Date or the date of the most recently updated
Perfection Certificate delivered pursuant to this clause (iv) and/or attaching
an updated Perfection Certificate identifying any such changes to the
information contained therein;”

-4-

 



(g) Section 7.01(a)(vi). Section 7.01(a)(vi) of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:

“(vi)  as soon as available and in any event not later than 30 days prior to the
end of each calendar year ending December 31, a certificate of an Authorized
Officer of the Parent attaching (A) Projections for the Parent and its
Subsidiaries (consisting of a balance sheet, income statement and statement of
cash flow thereof), prepared on a quarterly basis and otherwise in form and
substance reasonably satisfactory to the Agents, for the immediately succeeding
calendar year ending December 31st for the Parent and its Subsidiaries and (B)
certifying that the representations and warranties set forth in Section
6.01(bb)(ii) are true and correct with respect to the Projections, in form
previously delivered to the Agents or otherwise reasonably satisfactory to the
Agents. ”

(h) Section 7.03. Section 7.03 of the Financing Agreement is hereby amended and
restated in its entirety to read as follows:

“Section 7.03 Financial Covenant. So long as any principal of or interest on any
Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, each Loan Party shall not, on each Compliance Date, permit the
Leverage Ratio of the Parent and its Subsidiaries for any period of four (4)
consecutive calendar quarters of the Parent and its Subsidiaries for which the
last calendar quarter ends on a date set forth below to be greater than the
ratio set forth opposite such date:

Date of Calendar Quarter End Ratio December 31, 2017 through and including
September 30, 2018 6.25 to 1.00 December 31, 2018 6.00 to 1.00 March 31, 2019
through and including December 31, 2019 5.50 to 1.00 March 31, 2020 through and
including December 31, 2020 5.00 to 1.00 March 31, 2021 through and including
December 31, 2021 4.50 to 1.00 March 31, 2022 and thereafter 4.00 to 1.00

 

; provided that Parent shall have the right to issue Permitted Cure Equity for
cash or otherwise receive cash contributions to the capital of the Parent, and,
in each case, to contribute any such cash to the capital of the Borrower, and
apply the amount of the proceeds thereof, consistent with Section 2.05(c)(v), to
prepay the principal of any Revolving Loan, in whole or in part (but shall not
result in a reduction of the Total Revolving Credit Commitment) in an amount not
less than the amount necessary such that Liquidity (which shall be measured as
the average Liquidity for the last 10 consecutive days of the applicable
calendar quarter and shall be calculated to give pro forma effect to any such
Revolving Loan prepayment) of Parent and its Subsidiaries is not less than
$15,000,000 (the “Cure Right”), so long as (a) the Borrower provides the Agents
written notice of its expectation to receive proceeds from Permitted Cure
Equity, and such proceeds are actually received by the Borrower, no later than 3
Business Days prior to the last day of the applicable calendar quarter and (b)
the aggregate proceeds received in connection with the exercise of all Cure
Rights shall not exceed $40,000,000.”

-5-

 

3. Waiver of Event of Default.

(a) The Agents and the Lenders hereby waive the Event of Default existing under
Section 9.01(c) of the Financing Agreement as a result of the failure of the
Loan Parties to deliver to the Administrative Agent and the Collateral Agent the
financial statements and opinion described in Section 7.01(a)(iii) for the
Fiscal Year ending 2017 (the Event of Default referred to above is hereinafter
referred to as the “Specified Event of Default”).

(b) The Agents and the Lenders have not waived, are not by this Amendment
waiving, and have no intention of waiving, any Event of Default which may have
occurred on or prior to the date hereof, whether or not continuing on the date
hereof, or which may occur after the date hereof (whether the same or similar to
the Specified Event of Default or otherwise), other than the Specified Event of
Default. The foregoing waiver shall not be construed as a bar to or a waiver of
any other or further Event of Default on any future occasion, whether similar in
kind or otherwise and shall not constitute a waiver, express or implied, of any
of the rights and remedies of the Agents or the Lenders arising under the terms
of the Financing Agreement on any future occasion or otherwise.

4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered by or on behalf of the
Loan Parties to any Agent or any Lender pursuant to the Financing Agreement or
any other Loan Document on or immediately prior to the Amendment Effective Date
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
date as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date), and no Default or Event
of Default (other than the Specified Event of Default) has occurred and is
continuing as of the Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

-6-

 



(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited company, limited liability company, exempted limited partnership or
limited partnership duly organized, validly existing and, where such (or
similar) concept has a legal meaning in a particular jurisdiction, in good
standing under the laws of the state or jurisdiction of its incorporation or
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and, in the case of the
Borrower, to make the borrowings thereunder, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business in and, where such (or similar) concept has a legal meaning in a
particular jurisdiction, is in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary, except (solely for the purposes
of this subclause (iii)) where the failure to be so qualified and, where such
(or similar) concept has a legal meaning in a particular jurisdiction, in good
standing be in good standing could not reasonably be expected to have a Material
Adverse Effect.

(c) Authorization, Etc. The execution and delivery by each Loan Party of this
Amendment and each other Loan Document to which it is or will be a party, and
the performance by it of the Financing Agreement, as amended hereby, (i) are
within the power and authority of such Loan Party and have been duly authorized
by all necessary action, (ii) do not and will not contravene (A) any of its
Governing Documents, (B) any applicable material Requirement of Law or (C) any
material Contractual Obligation binding on or otherwise affecting it or any of
its properties (other than with respect to the IStar Dispute), (iii) do not and
will not result in or require the creation of any Lien (other than pursuant to
any Loan Document or with respect to the IStar Dispute) upon or with respect to
any of its properties and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except , in the case of clause (iv), to the extent where
such contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect (other than with respect to the IStar Dispute).

(d) Enforceability of Loan Documents. This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by principles of equity.

5. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the “Amendment Effective Date”):

-7-

 



(a) Payment of Fees, Etc. The Borrowers shall have paid on or before the
Amendment Effective Date all fees, costs, expenses and taxes then payable, if
any, pursuant to Section 2.06 or 12.04 of the Financing Agreement.

(b) Representations and Warranties. The representations and warranties contained
in this Amendment and in Article VI of the Financing Agreement and in each other
Loan Document shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Amendment Effective Date as though made on and
as of such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct on and as of such earlier date).

(c) No Default; Event of Default. No Default or Event of Default, other than the
Specified Event of Default, shall have occurred and be continuing on the
Amendment Effective Date or result from this Amendment becoming effective in
accordance with its terms.

(d) Delivery of Documents. The Collateral Agent shall have received on or before
the Amendment Effective Date, this Amendment in form and substance satisfactory
to the Collateral Agent, dated the Amendment Effective Date and duly executed by
the Loan Parties, each Agent and the Required Lenders.

(e) Material Adverse Effect. The Agents shall have determined, in their
reasonable judgment, that no event or development shall have occurred since
December 31, 2017, which could reasonably be expected to have a Material Adverse
Effect.

(f) Liens; Priority. The Agents shall be satisfied that the Collateral Agent has
been granted, and holds, for the benefit of the Agents and the Lenders, a
perfected, first priority Lien on and security interest in all of the
Collateral, subject only to Permitted Liens, to the extent such Liens and
security interests are required pursuant to the Loan Documents to be granted or
perfected on or before the Amendment Effective Date.

(g) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with any Loan Document or the
transactions contemplated thereby or the conduct of the Loan Parties’ business
shall have been obtained or made and shall be in full force and effect. There
shall exist no claim, action, suit, investigation, litigation or proceeding
(including, without limitation, shareholder or derivative litigation) pending
or, to the knowledge of any Loan Party, threatened in any court or before any
arbitrator or Governmental Authority which (i) relates to the Loan Documents or
the transactions contemplated thereby or (ii) could reasonably be expected to
have a Material Adverse Effect.

-8-

 



6. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Amendment Effective Date, all references in any such Loan Document to
“the Financing Agreement”, the “Agreement”, “thereto”, “thereof”, “thereunder”
or words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Amendment, and (c) confirms and agrees
that, to the extent that any such Loan Document purports to assign or pledge to
the Collateral Agent, for the benefit of the Agents and the Lenders, or to grant
to the Collateral Agent, for the benefit of the Agents and the Lenders, a
security interest in or Lien on any Collateral as security for the Obligations
of the Loan Parties from time to time existing in respect of the Financing
Agreement (as amended hereby) and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects. This Amendment does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties’ obligations to repay the Loans
in accordance with the terms of Financing Agreement or the obligations of the
Loan Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Financing Agreement or any other Loan Document nor constitute a waiver
of any provision of the Financing Agreement or any other Loan Document.

7. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.

8. No Representations by Agents or Lenders. Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Amendment.

9. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the “Releasors”) does hereby fully, finally,
unconditionally and irrevocably release, waive and forever discharge the Agents
and the Lenders, together with their respective Affiliates and Related Funds,
and each of the directors, officers, employees, agents, attorneys and
consultants of each of the foregoing (collectively, the “Released Parties”),
from any and all debts, claims, allegations, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case, on or prior to the Amendment Effective Date directly arising
out of, connected with or related to this Amendment, the Financing Agreement or
any other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of any Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any Loans or other advances, or the management of such Loans or
other advances or the Collateral. Each Loan Party represents and warrants that
it has no knowledge of any claim by any Releasor against any Released Party or
of any facts or acts or omissions of any Released Party which on the date hereof
would be the basis of a claim by any Releasor against any Released Party which
would not be released hereby.

-9-

 



10. Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Amendment.

11. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if (i) any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any respect when made or deemed
made, or (ii) any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in this Amendment.

(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.



-10-

 

 

 

 

[This page intentionally left blank.]

-11-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

  BORROWER:       INSTANT WEB, LLC           By: /s/ Joe Morrison
 
    Name: Joe Morrison     Title: President and CFO

 

 

  PARENT:       IWCO DIRECT HOLDINGS INC.           By: /s/ Joe Morrison
 
    Name: Joe Morrison     Title: President and CFO

 

[Amendment No. 1 to Financing Agreement]



 



  GUARANTORS:       UNITED MAILING, INC.           By: /s/ Joe Morrison
 
    Name: Joe Morrison     Title: Executive VP, CFO       VICTORY ENVELOPE, INC.
          By:  /s/ Joe Morrison
 
    Name: Joe Morrison     Title: Executive VP, CFO               IWCO DIRECT
NEW YORK, INC.           By:  /s/ Joe Morrison
 
    Name: Joe Morrison     Title: Executive VP, CFO               IWCO DIRECT
NORTH CAROLINA, INC.           By:  /s/ Joe Morrison
 
    Name: Joe Morrison     Title: Executive VP, CFO       IWCO DIRECT TWIN, LLC
          By:  /s/ Joe Morrison
 
    Name: Joe Morrison     Title: Executive VP, CFO

 

[Amendment No. 1 to Financing Agreement]



 



 

  COLLATERAL AGENT AND
ADMINISTRATIVE AGENT:       CERBERUS BUSINESS FINANCE, LLC           By: /s/
Eric Miller
 
    Name: Eric Miller     Title: Executive Vice President

 

[Amendment No. 1 to Financing Agreement]



 

 



  LENDERS:       CERBERUS ASRS FUNDING LLC           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Vice President

 

  CERBERUS ASRS HOLDINGS LLC           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Vice President

 

  CERBERUS FSBA HOLDINGS LLC           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Vice President

 

  CERBERUS KRS LEVERED LLC           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Vice President

 

  CERBERUS KRS LEVERED LOAN   OPPORTUNITIES FUND, L.P.   By: Cerberus KRS
Levered Opportunities GP, LLC,   its General Partner           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Senior Managing Director

 

[Amendment No. 1 to Financing Agreement]



 



 

  CERBERUS LEVERED LOAN OPPORTUNITIES FUND III, L.P.   By:  Cerberus Levered
Opportunities III GP, LLC   Its:   General Partner               By:

/s/ Eric Miller

    Name: Eric Miller     Title: Senior Managing Director

 

  CERBERUS LOAN FUNDING XVI LP   By: Cerberus PSERS GP, LLC   Its: General
Partner               By:

/s/ Eric Miller

    Name: Eric Miller     Title: Senior Managing Director

 

  CERBERUS LOAN FUNDING XVII LTD.   By:  Cerberus ASRS Holdings LLC, its
attorney-in-fact               By:

/s/ Eric Miller

    Duly Authorized Signatory     Name: Eric Miller     Title: Vice President

 

  CERBERUS LOAN FUNDING XVIII L.P.   By: Cerberus LFGP XVIII, LLC   Its: General
Partner               By:

/s/ Eric Miller

    Name: Eric Miller     Title: Senior Managing Director

 

  CERBERUS LOAN FUNDING XIX L.P.   By: Cerberus LFGP XIX, LLC   Its: General
Partner               By:

/s/ Eric Miller

    Name: Eric Miller     Title: Senior Managing Director

 

[Amendment No. 1 to Financing Agreement]



 



 

  CERBERUS LOAN FUNDING XX L.P.   By: Cerberus LFGP XX, LLC   Its: General
Partner               By:

/s/ Eric Miller

    Name: Eric Miller     Title: Senior Managing Director

 

  CERBERUS LOAN FUNDING XXII L.P.   By: Cerberus LFGP XXII, LLC   Its: General
Partner               By:

/s/ Eric Miller

    Name: Eric Miller     Title: Senior Managing Director

 

  CERBERUS LOAN FUNDING XXIII L.P.   By: Cerberus LFGP XXIII, LLC   Its: General
Partner               By:

/s/ Eric Miller

    Name: Eric Miller     Title: Senior Managing Director

 

  CERBERUS N-1 FUNDING LLC           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Vice President

 

  CERBERUS ND CREDIT HOLDINGS LLC           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Vice President

 

[Amendment No. 1 to Financing Agreement]



 



 

  CERBERUS ND LEVERED LLC           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Vice President

 

  CERBERUS NJ CREDIT   OPPORTUNITIES FUND, L.P.   By: Cerberus NJ Credit
Opportunities GP, LLC   Its: General Partner               By:

/s/ Eric Miller

    Name: Eric Miller     Title: Senior Managing Director

 

  CERBERUS ONSHORE LEVERED III LLC           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Vice President

 

  CERBERUS PNC FUNDING LLC           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Vice President

 

  CERBERUS PSERS LEVERED LLC           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Vice President

 

[Amendment No. 1 to Financing Agreement]



 



 

  CERBERUS PSERS LEVERED LOAN   OPPORTUNITIES FUND, L.P.   By: Cerberus PSERS
Levered Opportunities GP, LLC   Its: General Partner           By:

/s/ Eric Miller

    Name: Eric Miller     Title: Senior Managing Director

 

[Amendment No. 1 to Financing Agreement]



 



 

  MURRAY HILL FUNDING II, LLC           By:

/s/ Gregg Bresner

    Name: Gregg Bresner     Title: President & CIO

 

  33rd STREET FUNDING, LLC           By:

/s/ Gregg Bresner

    Name: Gregg Bresner     Title: President & CIO

 

  34th STREET FUNDING, LLC           By:

/s/ Gregg Bresner

    Name: Gregg Bresner     Title: President & CIO

 

  CION INVESTMENT CORPORATION           By:

/s/ Gregg Bresner

    Name: Gregg Bresner     Title: President & CIO

 

 

[Amendment No. 1 to Financing Agreement]





